       Case 2:21-mj-00155-EJY Document 12 Filed 08/10/21 Page 1 of 5



     ERICK M. FERRAN, ESQ.
1    Nevada State Bar No. 009554
     HITZKE & FERRAN
2
     2110 E. Flamingo Road, Suite 206
     Las Vegas, Nevada 89119
3
     Telephone No.: (702) 496-7668
4
     Facsimile No.: (702) 462-2646
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                   ***
8

9     UNITED STATES OF AMERICA,

10                       Plaintiff,                        CASE NO.: 2:21-mj-00155-EJY
11    vs.
                                                           STIPULATION TO CONTINUE TRIAL
12
      KENNETH LANE ELLIS
13
                                                                          (Second Request)

14
                        Defendant.

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
17
     CHIOU, ESQ., Acting United States Attorney, and RACHEL KENT, ESQ., Assistant United
18
     States Attorney, counsel for the United States of America, and ERICK M. FERRAN, ESQ.,
19

20
     counsel for Defendant KENNETH LANE ELLIS, that the Trial date in the above-captioned matter,

21   currently set for August 11, 2021, at 9:00 a.m., be continued for sixty (60) days or to a time
22   convenient to this Honorable Court.
23
            This stipulation is entered into for the following reasons:
24
            1. Counsel for the Defendant needs additional time to prepare for trial in the case,
25

26             including conducting legal research and review of the discovery. The Parties also need

27             additional time to continue exploring full resolution of the matter without going to trial;
28
                                                     -1-
     Case 2:21-mj-00155-EJY Document 12 Filed 08/10/21 Page 2 of 5




         2. Defense Counsel and Assistant United States attorney are currently in negotiations;
1

2        3. Defendant Ellis is not in custody and does not object to the continuance.

3        4. All parties involved agree to the continuance;
4
         5. This is the second request for a continuance of trial.
5
         6. Denial of this request for continuance would result in a miscarriage of justice.
6

7
         7. This request for a continuance is made in good faith and is not intended to delay the

8           proceedings in this matter.
9        8. The additional time requested by this stipulation is excludable in computing the time
10
            within which the trial herein must commence pursuant to the Speedy Trial Act, 18
11
            U.S.C. §§ 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§
12

13          3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

14       9. For all the above-stated reasons, the ends of justice would be best served by a
15
            continuance of the trial date.
16
         DATED this 9th day of August, 2021.
17
          /s/ Erick M. Ferran, Esq.                           /s/ Rachel Kent, Esq.
18
         ERICK M. FERRAN, ESQ.                               RACHEL KENT, ESQ.
19       Counsel for Defendant Ellis                    Assistant United States Attorney

20

21

22

23

24

25

26

27

28
                                                  -2-
       Case 2:21-mj-00155-EJY Document 12 Filed 08/10/21 Page 3 of 5




1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4
                                                    ***

5

6
      UNITED STATES OF AMERICA,

7
                         Plaintiff,                         CASE NO.: 2:21-mj-00155-EJY
8
      vs.                                                   ORDER TO CONTINUE TRIAL
9     KENNETH LANE ELLIS
10
                         Defendants.
11

12

13                                         FINDINGS OF FACT

14          Based on the pending Stipulations of the parties, and good cause appearing therefore, the
15
     Court finds that:
16
            1. Counsel for the Defendant needs additional time to prepare for trial in the case,
17

18
                including conducting legal research and review of the discovery. The Parties also need

19              additional time to continue exploring full resolution of the matter without going to trial;
20
            2. Defendant ELLIS is not in custody and does not object to the continuance;
21
            3. All parties involved agree to the continuance;
22
            4. This is the second request for a continuance filed herein;
23

24          5. Denial of this request for continuance would result in a miscarriage of justice.

25          6. This request for a continuance is made in good faith and is not intended to delay the
26
                proceedings in this matter.
27

28
                                                      -3-
     Case 2:21-mj-00155-EJY Document 12 Filed 08/10/21 Page 4 of 5




         7. The additional time requested by this stipulation is excludable in computing the time
1

2           within which the trial herein must commence pursuant to the Speedy Trial Act, 18

3           U.S.C. §§ 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§
4
            3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
5
                                    CONCLUSIONS OF LAW
6

7
         1. The ends of justice served by granting said continuance outweigh the best interest of

8           the public and the defendant in a speedy trial, since the failure to grant said continuance
9           would be likely to result in a miscarriage of justice, would deny the parties herein
10
            sufficient time and the opportunity within which to be able to effectively and
11
            thoroughly prepare for trial, taking into account the exercise of due diligence.
12

13       2. This request for a continuance is made in good faith and is not intended to delay the

14          proceedings in this matter.
15
         3. The additional time requested by this stipulation is excludable in computing the time
16
            within which the trial herein must commence pursuant to the Speedy Trial Act, 18
17
            U.S.C. §§ 3161(h)(7)(A), when considering the factors under 18 U.S.C. §§
18

19          3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

20       4. For all the above-stated reasons, the ends of justice would be best served by a
21
            continuance of the trial date.
22

23

24

25

26

27

28
                                                  -4-
       Case 2:21-mj-00155-EJY Document 12 Filed 08/10/21 Page 5 of 5




                                               ORDER
1

2           IT IS ORDERED that the trial scheduled for August 11, 2021, at 9:00 a.m., be

3    continued. IT IS FURTHER ORDERED that the Trial in this matter be scheduled for the
4
     20th day of October, 2021, at 9:00 am, in Courtroom 3D.
5
            DATED this 10th day of August, 2021.
6

7

8                                               ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -5-
